In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) an order of the Family Court, Suffolk County (Freundlich, J.), dated September 17, 2003, which, after a hearing, determined that the petitioner demonstrated good cause for the late filing of a petition seeking to extend the appellant’s placement, and temporarily extended placement for 30 days, and (2) an order of the same court dated September 29, 2003, as amended by an order entered November 18, 2003, which, after a hearing, inter alia, extended the appellant’s placement until September 19, 2004.
Ordered that the appeal from the order dated September 17, 2003, is dismissed, without costs or disbursements, as no appeal lies as of right from that order, and leave to appeal has not been granted (see Family Ct Act §§ 365.1, 1112 [a]), and additionally, that order was superseded, in part, by the order dated September 29, 2003, as amended; and it is further,
*587Ordered that the appeal from the order dated September 29, 2003, as amended, is dismissed as academic, without costs or disbursements.
The appeal from the order dated September 29, 2003, as amended, has been rendered academic, as the period of placement has expired (see Matter Jeffery H. v New York State Off. of Children & Family Servs., 266 AD2d 544 [1999]; cf. Matter of Mary Veronica R., 10 AD3d 400 [2004]). Luciano, J.E, Crane, Fisher and Lifson, JJ., concur.